[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________                  FILED
                                                      U.S. COURT OF APPEALS
                            No. 09-15474                ELEVENTH CIRCUIT
                                                            JUNE 21, 2010
                        Non-Argument Calendar
                                                             JOHN LEY
                      ________________________
                                                              CLERK

                D. C. Docket No. 06-00319-CR-01-RWS-1

UNITED STATES OF AMERICA,


                                                              Plaintiff-Appellee,

                                 versus

ANTOINE ANTHONY ADAMS, II,

                                                        Defendant-Appellant.


                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Georgia
                    _________________________

                             (June 21, 2010)

Before EDMONDSON, BIRCH and CARNES, Circuit Judges.

PER CURIAM:
      Antoine Anthony Adams, II, appeals the sentence imposed by the district

court following the revocation of his supervised release. He contends that his

sentence of 9 months imprisonment and 2 years of supervised release was

procedurally and substantively unreasonable.

                                           I.

      We review the sentence imposed following the revocation of supervised

release only for abuse of discretion, and we use a two step process. Gall v. United

States, 552 U.S. 38, 46, 128 S.Ct. 586, 594 (2007); United States v. Sweeting, 437

F.3d 1105, 1106–07 (11th Cir. 2006). First, we must “ensure that the district court

committed no significant procedural error, such as failing to calculate (or

improperly calculating) the Guidelines range, treating the Guidelines as mandatory,

failing to consider the § 3553(a) factors, selecting a sentence based on clearly

erroneous facts, or failing to adequately explain the chosen sentence—including an

explanation for any deviation from the Guidelines range.” Gall, 552 U.S. at 51, 128

S.Ct. at 597. If we find the sentence to be procedurally sound, the second step is to

review the “substantive reasonableness” of the sentence, taking into account the

totality of the circumstances. Id. “[T]he party who challenges the sentence bears

the burden of establishing that the sentence is unreasonable in the light of both that




                                           2
record and the factors in section 3553(a).” United States v. Talley, 431 F.3d 784,

788 (11th Cir. 2005).

      Adams contends that his sentence was procedurally unreasonable because

the district court did not expressly refer to the § 3553(a) factors before imposing its

sentence. We have explained that “noting in Booker or elsewhere requires the

district court to state on the record that it has explicitly considered each of the §

3553(a) factors or to discuss each of the § 3553(a) factors.” United States v. Scott,

426 F.3d 1324, 1329 (11th Cir. 2005). When a district court does not expressly

mention the § 3553(a) factors, we look to the record to see if the factors were, in

fact, considered. See United States v. Dorman, 488 F.3d 936, 944 (11th Cir. 2007)

      The record makes clear that the district court considered the § 3553(a)

factors. Before imposing its sentence, the district court listened to statements from

Adams’ counsel, his employer, and his fiancee, all of whom discussed Adams’

characteristics and history. The district court commented that it did not “want to

undo what [Adams] ha[d] accomplished; but by the same token, the court’s orders,

the court’s expectations have to be met.” That statement illustrates the district

court’s consideration of Adams’ history and the need for the sentence imposed to

afford adequate deterrence. See 18 U.S.C. § 3553(a)(1), (a)

(2)(B). We conclude that no procedural error occurred.



                                            3
      Adams also challenges the substantive reasonableness of his sentence. He

contends that it was greater than necessary to achieve the purposes of sentencing.

The district court sentenced Adams to a term of imprisonment within the advisory

guidelines and significantly below both the government’s recommended sentence

and the statutory maximum. The term of supervised release imposed by the district

court was also well below the statutory maximum. Given Adams history of

violating the terms of his supervised release, we cannot say that his sentence was

substantively unreasonable.

      AFFIRMED.




                                          4